Case 3:19-cr-00164-CWR-LRA Document 27 Filed 09/25/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION
UNITED STATES OF AMERICA
VS. CRIMINAL NO.: 3:19-cr-164-CWR

HUMBERTO SALVADOR-LOPEZ DEFENDANT

WAIVER OF SPEEDY TRIAL

 

1, Humberto Salvador-Lopez, hereby states that my attorney has advised me of my right under the
Speedy Trial Act, 18 U.S.C. § 3161, et seq. and I have been further advised that my case is currently set for
trial on October 6019, My attorney has also advised me that a continuance of the trial is needed and we
have discussed the reason for the continuance. A motion to continue the trial date has been filed in my case.
I ask this Court to grant the motion and reset the trial from it current date pursuant to 18 U.S.C. § 3161.
| hereby waive any rights | may have under the Speedy Trial Act.

thy dpe

Humberto Salvador-Lop oz.
DEFENDAN
Date:

  

 

 

 

 
